NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-10, 15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an HVAC system comprising: one or more fixed speed compressors in fluid communication with a second oil separator; the second side of the suction line is configured to supply refrigerant to the one or more fixed speed compressors; a second oil return line wherein the second oil return line is divided to transfer oil from the second oil separator to both the first side and second side of the suction line and; wherein the second oil return line comprises a first branch configured to transfer oil from the second oil return line to the first side of the suction line and a second branch configured to transfer oil from the second oil return line to the second side of the suction line.
The closest prior art reference is: Kimura (2016/0265821 A1):
 Kimura discloses an HVAC system comprising: one or more inverter compressors in fluid communication with a first oil separator; a suction line having a first side and second side, wherein the first side of the suction line is configured to supply refrigerant to the one or more inverter compressors and a first oil return line configured to transfer oil from the first oil separator to the second side of the suction line;
However, Kimura does not disclose one or more fixed speed compressors in fluid communication with a second oil separator; the second side of the suction line is configured to supply refrigerant to the one or more fixed speed compressors; a second oil return line wherein the second oil return line is divided to transfer oil from the second oil separator to both the first side and second side of the suction line and; wherein the second oil return line comprises a first branch configured to transfer oil from the second oil return line to the first side of the suction line and a second branch configured to transfer oil from the second oil return line to the second side of the suction line.
Further, there appears to be no reason to modify the apparatus of Kimura to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763